DETAILED ACTION
Claim(s) 1-16 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 8, 9, 10, 11, 13, 15, 16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Xi’ang (WO 2017/088308, cited in 12/05/2019 IDS, a English translation is provided with this communication and will be referenced with respect to this Office Action).

IN regards to claim(s) 1 and 16 Xi’ang (WO 2017/088308) discloses  a wireless communication apparatus comprising:
 	 a first communication unit configured to perform wireless communication that supports a plurality of wireless communication systems with different using frequency bands (The terminal device supports a plurality of wireless communication systems with different using frequency bands, first and second preset frequency bands, for the WiFi and the mobile networks [Par. 65 – Par. 69]); 
 	a second communication unit configured to perform wired communication that supports a plurality of wired communication systems each with a different basic frequency used in data communication (Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].); and 
 	a switching unit configured to switch a wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside a predetermined frequency band including the using frequency bands of the wireless communication by the first communication unit (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).

 	In regards to claim 15, Xiang discloses a method for controlling a wireless communication apparatus that performs wireless communication supporting a plurality of wireless communication systems with different using frequency bands (The terminal device supports a plurality of wireless communication systems with different using frequency bands, first and second preset frequency bands, for the WiFi and the mobile networks [Par. 65 – Par. 69]); and performs wired communication supporting a plurality of wired communication systems each with a different basic frequency used in data communication (Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].), the method comprising: selecting a wired communication system used in the wired communication by the wireless communication apparatus so that the basic frequency falls outside a predetermined frequency band including a using frequency band of the wireless communication by the wireless communication apparatus; and switching the wired communication system used in the wired communication by the wireless communication apparatus to the selected wired communication system(The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).

In regards to claim 2, Xi’ang discloses the wireless communication apparatus according to claim 1, wherein the switching unit switches the wired communication system to a wired communication system that has a maximum data transfer rate of wired communication systems with the basic frequency outside the predetermined frequency band (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).

 	In regards to claim 8, Xiang discloses the wireless communication apparatus according to claim 1, wherein the second communication unit supports a plurality of wired communication systems having compatibilities Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].);.

 	In regards to claim 9, Xiang discloses the wireless communication apparatus according to claim 1, wherein the second communication unit supports a wired communication system conforming to a plurality of USB standards Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].).

 	In regards to claim 10, Xi’ang discloses the wireless communication apparatus according to claim 1, wherein the first communication unit supports a plurality of wireless communication systems in which the using frequency band is at least one of a 2.4 GHz band and a 5 GHz band (See [Par. 82] where WI-Fi operates in 2.4 Gz band and [Par. 69 – Par. 70] where the mobile network band is 2.3 Ghz – 2.5 Ghz).

 	In regards to claim 11, Xi’ang discloses the wireless communication apparatus according to claim 10, wherein the switching unit sets the predetermined frequency band to a frequency band ranging from 2.4 GHz to 2.5 GHz inclusive in a case where the using frequency band of the wireless communication by the first communication unit is a 2.4 GHz band (Refer to [Par. 69 – Par. 70] where the second predetermined frequency band is set to a frequency band ranging from 2.3 Ghz to 2.5Ghz in a case where the frequency band of mobile network communication is in a 2.4 Ghz band.).

 	In regards to claim 13, Xi’ang discloses the wireless communication apparatus according to claim 1, wherein the switching unit switches the wired communication system used in the wired communication to a wired communication system of which a basic frequency is within a MHz band, in a case where the using frequency band of the wireless communication is a GHz band (The USB interface mode is switched from USB 3.0  to USB 2.0/1.0 which has a basic frequency within a MHz band, when WiFi is operating in predetermined band, 2.4 Ghz band. [Par. 81]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi’ang in view of Telang (US 20170223597 A1).

 	In regards to claim 3, Xi’ang discloses the wireless communication apparatus according to claim 1, further comprising: a changing unit configured to change the wired communication system used in the wired communication by the second communication unit from a wired communication system currently used (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).
	Xi’ang differs from claim 3, in that Xiang is silent on an acquiring unit configured to acquire a signal to noise ratio in the wireless communication by the first communication unit. Despite these differences similar features have been seen in other prior art involving detecting of a wireless signal. Telang (US 20170223597 A1) discloses in [Par. 46] an acquiring unit, UE, that that acquires a signal to noise ratio in order to determine the availability of WiFi network (“…The UE 115-a also detects that a WiFi network is available via wireless link 127-a to AP 107-a and determines that the WiFi network is capable of supporting a transfer of the active voice call (e.g., by verifying necessary functionality and connectivity, proper signal strength based on received signal strength indicator (RSSI) and signal-to-noise ratio ( SNR) performance metrics, etc…).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the WiFi signal detection feature of Xi’ang by providing a on an acquiring unit configured to acquire a signal to noise ratio in the wireless communication by the first communication unit, as similarly seen in Telang in order to provide a benefit of detecting wireless (i.e. WiFi Signal) for the purposes of mitigating interference.

In regards to claim 5, Xi’ang is silent on the wireless communication apparatus according to claim 3, wherein the acquiring unit acquires the signal to noise ratio with a predetermined period. Despite these differences similar features have been seen in prior art. Telang (US 20170223597 A1) discloses in [Par. 46] an acquiring unit, UE, that that acquires a signal to noise ratio in order to determine the availability of WiFi network (“…The UE 115-a also detects that a WiFi network is available via wireless link 127-a to AP 107-a and determines that the WiFi network is capable of supporting a transfer of the active voice call (e.g., by verifying necessary functionality and connectivity, proper signal strength based on received signal strength indicator (RSSI) and signal-to-noise ratio ( SNR) performance metrics, etc…).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the WiFi signal detection feature of Xi’ang by providing a on an acquiring unit configured to acquire a signal to noise ratio in the wireless communication by the first communication unit, as similarly seen in Telang in order to provide a benefit of detecting wireless (i.e. WiFi Signal) for the purposes of mitigating interference.
	Furthermore in regards to wherein the acquiring unit acquires the SNR with a predetermined period similar features have been seen in Yaqub.  Yaqub (US 20070140256 A1) discloses in [Par. 95] where a SNR is acquired with a predetermined period, periodically. Thus it would have been obvious at the time of filing to further modify the combined teachings of Xi’ang in view of Telang such that the the acquiring unit acquires the SNR with a predetermined period, as similarly seen in Yaqub in order to provide a benefit of acquiring the SNR of the wireless signal periodically for the purposes of updating/modifying interference mitigation procedures.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi’ang in view of Vaisanen (USPGPub No. 2006/0073827)

 	In regards to claim 12, Xi’ang discloses the wireless communication apparatus according to claim 10, wherein the switching unit sets the predetermined frequency band to a frequency band (In [Par. 64] WiFi operates the first predetermined band. [Par.81 ] the switching unit switches wired communication mode 
	Xiang differs from claim 12, in that Xiang is silent on wherein the frequency band ranges from 5Ghz to 6Ghz inclusive and where the wireless communication is a 5 Ghz WiFi band. Despite these differences similar features have been seen in other prior art involving WiFi communication. Vaisanen in [Par. 7] for example discloses a WiFi/WLAN communication that operates in a frequency band ranging from 5Ghz to 6 Ghz when operating in a WiFi/WLAN band.
 	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Xiang in accordance with the teachings of Vaisanen to arrive at wherein the switching unit sets the predetermined frequency band to a frequency band ranging from 5 GHz to 6 GHzin order to mitigate interference that could occur when WiFi is operating in the 5Ghz band.

Allowable Subject Matter
Claim(s) 4, 6, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476